DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.  Applicant has amended claims 1-13, 16-22, 24-29, and 32-36. Claims 1-22 and 24-36 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1 and 36 are in independent form.

Allowable Subject Matter
Claims 1 and 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.  The allowable subject matter is directed to displaying a reception screen that includes two reservations screen and each reservation screen displays each reservation target that represent a space in their respective input field, and that the display of these two reservation screen is changed by moving at least one icon to each of the two reservation screens. There are no closest prior art found for such embodiment, the prior art searched mostly teach displaying one reservation screen at a time.

Claim Objections
Claims 1, 3, 8, 27, and 36 are objected to because of the following informalities:  Regarding claims 1 and 36, both recite the limitation “...control a change of a display a the first reservation screen...”.  There appears to be an extra “a” in front of “the”.  Regarding claim 3, the limitation “...such that the the at least one icon...”, there is an extra “the” word.  Regarding claim 8, the limitation “....icon linked to the the at least one icon...”, again, there is an extra “the” word.  to to enable the operation...” has an extra “to”.   Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 8, 11-12, 21-22, 25, 27, 29, 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following limitations are not supported by the specification:
Claim 5, the limitation “....the first reservation target is changed to a changed reservation target that is linked to a changed reservation screen and an instruction to arrange the at least one icon in the first reservation screen is already provided before the change of the first reservation target is received...” 
Claim 6, the limitation “...a history of the arrangement of the at least one icon is present for the first reservation target after the change, the processor determines the arrangement of the at least one icon based on the history.
Claim 8, the limitation “....displaying candidates of least one object linked to the at least one icon as a list is performed in the first reservation screen.....”
Claim 11, the limitation “....a plurality of individual icons corresponding to the individual services or the objects constituting the collection are displayed in the first reservation screen”
Claim 12 depends from claim 11 and recite the same elements and is rejected along the same rationale.
Claims 21-22, see rationale as explained in 112(b) rejection.
Claim 25, the limitation “...the processor sets same environmental parameters for the first reservation target and the second reservation target”
Claims 27, see rationale as explained in 112(b) rejection.
Claim 29, see rationale as explained in 112(b) rejection.
Claim 32 in view of parent claim 1 (two reservation screen) is not an embodiment supported by the specification (also see 112(b) rejection).
Claim 33-35 in view of parent claim 1 (two reservation screen) is not an embodiment supported by the specification (also see 112(b) rejection).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1, the limitation “...the first reservation screen linked to a first reservation target and the second reservation screen linked to a second reservation target ....” is unclear how the reservation screens are linked to their respective reservation targets?  In view of the specification and at least figures 28-31, it appears that the reservation targets are displayed in their respective input field 203, of which are displayed in their respective reservation screens. In other words, the reservation target is not “linked”, instead, it is “displayed” in the input field 203 that is displayed in the reservation screen.  Claim 36 recites similar limitations as in claim 1, and is rejected along the same rationale.
Claim 2 overall is unclear because it is actually the “icon” that is being arranged, not “a real object”.
Claim 3, the limitation “...the at least one icon inked to at least one object...” appears to be claiming that one icon can be linked to more than one object, which would not make sense.
Claim 4 overall does not make sense.  First, the recitation of “wherein in a case” is unclear because it is an improper use of “wherein”.  Also, now it recites an object can be linked to more than one icon. Second, it is unclear what “specification” is being made to “at least one object” and what does it mean by “hands over the specification to the first reservation target”?  In the beginning of the claim already recites “the first reservation target is changed after a specification...” but then hands over the specification, again to the same first reservation target?  The claim overall does not make sense.
Claim 5 overall does not make sense.  First, the recitation of “wherein in a case” is unclear. Again the recitation of “linked” is unclear as explained in the above parent claim 1 rejection.  Second, it is unclear how “a reservation target is changed”? Furthermore, the “change” according to parent claim 1 is with respect to the display of the reservation screen. And even 
Claim 6 overall does not make sense.  First, the recitation of “wherein in a case” is unclear. Second, it does not make sense why the at least one icon is arranged again based on the history “after the change” when the at least icon was already moved to the reservation screen (“the change”).  Furthermore, the recitation is inconsistent with the published specification at least paragraph [0346] describing that “user performing the operation may refer to a history at the time of specifying the arrangement”, in other words, the referring of the history is at the time of specifying the arrangement, which before the “change” not “after the change”.
Claim 7, the limitation “...the at least one icon inked to at least one object...” again, appears to be claiming that one icon can be linked to more than one object, which would not make sense.
Claim 8 overall does not make sense.  First, the recitation of “wherein in a case” is unclear. Second, again, claim 8 is claiming an object can be linked to more than one icon. Third, what does it mean by “...displaying candidates of least one object linked to the at least one icon as a list is performed in the first reservation screen,... using a position of the operation as a reference”?
Claim 10 overall is unclear and appears to be incomplete, for example, where it recites “....is specified”, specified for what?
Claim 11 overall is unclear.  First, the recitation of “wherein in a case” is unclear. Second, again where it recites “....is specified”, specified for what?  Third, the recitation of “a plurality of individual icons corresponding to the individual services or the objects constituting the collection are displayed in the first reservation screen”
Claim 12 depends from claim 11 and recite the same elements and is rejected along the same rationale. Furthermore, the recitation of “wherein a display...” is again an improper use of “wherein”. Claim 12 also does not make sense since there are two “a display” recited and is unclear where are these “a display” being displayed?
Claim 14 overall is unclear.  First, the recitation of “wherein a permission screen...” is again an improper use of “wherein”.  Second, what causes the display of “a permission screen”?  Third, since the parent claim is claiming two reservation screens, it is unclear how is this “a permission screen” being displayed with respect to the two reservation screens and which reservation screen is the permission screen directed to and how does the apparatus know?
Claim 15 recites “...wherein a reservation...” is again an improper use of “wherein”.  
Claim 18 is unclear where is the information being displayed with respect to the two reservation screens recited in the parent claim 1.
Claim 20, the limitation “...a cost corresponding to each of the first and second reservation screens....” is unclear in terms of whether the “cost” is the cost of the reservation screen itself, or the cost of the reservation target (space), or the cost of the icon that represents an object that is moved to the reservation screen.  Additionally, the limitation “...a total cost for a reservation of the first and second reservation screens” appears to mean adding the cost of the first reservation screen and the cost of the second reservation screen together to make the total cost, which is inconsistent with Figures 28-31.
Claim 21 overall is unclear.  First, the recitation “...wherein in a case...” is again an improper use of “wherein”.  Second, referencing the same “the at least one icon” from the parent claim 1 not to be displayed if a reservation is not available does not make sense in view of the parent claim 1 because the same “the at least one icon” recited in the parent claim 1 is 
Claim 22 overall is unclear.  First, the recitation “...wherein in a case...” is again an improper use of “wherein”.  Second, since there are two reservation screen with the same “the at least one icon”, therefore, it is unclear how is this “indication...of the additional cost is required..” is being displayed or indicated with respect to the two reservation screens?
Claim 24 overall does not make sense in view of parent claim 1 because parent claim 1 is claiming the setting of a web conference between the first and second reservation screens, but claim 24 is claiming setting a network communication between the first reservation target and a terminal that has the IP address as if the first reservation target is separate from the first reservation screen and that the terminal is separate from the first or second reservation target and is neither the first or second reservation target. 
Claim 26 overall is unclear.  First, the recitation “...wherein at least one object...” is again an improper use of “wherein”.  Also, again, it recites an object can be linked to more than one icon.  Second, what does it mean by “...in a case where the at least one object is accommodated in the first reservation screen, the processor enables an operation of the object during a reserved time of the first reservation target”
Claim 27 does not make any sense at all, what does it mean by “...recedes mechanism that disables the operation of the object to enable the operation of the object during the reserved time
Claim 28 depends from claim 26, the limitation “...the mechanism...the operation of the object is disabled....the operation of the object is enabled...” lacks antecedent basis.  Furthermore, claim 28 appears to be reciting elements that are from claim 27, and is rejected along the same rationale as in claim 27.  Claim 28 overall does not make sense.
Claim 29 overall does not make sense since the reception screen recited in the parent claim 1 displays first and second reservation screens, and how is this captured image have anything to do with the two reservation screens?  The specification does not describe such embodiment.
Claims 30-31 are rejected due to their dependence from claim 29 and also same elements are recited.
Claim 32 overall is unclear.  First, the limitation “the user terminal device” lacks antecedent basis. Second, how is the reception screen being displayed have anything to do with the user device being moved to a preset specific position. The claim overall does not make sense.
Claim 33 overall is unclear.  First, the limitation “the user terminal device” lacks antecedent basis. Second, claim 33 in view of claim 1, does not seem not seem to logically connect to claim 1 since there are two reservation screens from parent claim 1, it is unclear where are these “a subject image...a virtual figure...” being displayed with respect to the two reservation screens, display field and also how are they different from the plurality of icons displayed in the display field? 
Claim 34 depends from claim 33, and is rejected along the same rationale.
Claim 35 depends from claim 34 which depends from claim 33, and is rejected along the same rationale.
Dependent claims 9, 13, 16-17, 19, 25 are rejected due to their rejected parent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174